United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Sacramento, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
James Wright, for the appellant
Office of Solicitor, for the Director

Docket No. 09-1183
Issued: February 22, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 31, 2009 appellant, through her representative, filed a timely appeal from
June 11, 2008 and January 22, 2009 merit decisions of the Office of Workers’ Compensation
Programs denying her emotional condition claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that she sustained an emotional condition
in the performance of duty.
FACTUAL HISTORY
On February 8, 2008 appellant, then a 51-year-old supervisor, filed a recurrence of
disability on August 13, 2007 causally related to a May 13, 2006 work injury, assigned file
number xxxxxx628. Under file number xxxxxx628, the Office accepted that she sustained
adjustment disorder with depression on May 13, 2006 when Chris Catalano, a subordinate,
“bumped into [her] left breast and shoulder.” On appellant’s notice of recurrence of disability

form, she indicated that she stopped work and sought medical treatment on August 13, 2007.
Appellant’s supervisor indicated that appellant worked limited duty until she was released to
resume her regular employment on December 6, 2006.
In an accompanying statement, appellant maintained that after her work injury she
experienced difficulties dealing “with craft employees or people in general.” She told her
supervisor, Scott Renteria, that she “was having difficulties dealing with men since the assault
and having to talk to carriers at their case.” Mr. Renteria and another manager tried from
June 2006 to January 16, 2007 to have her released to full duty. In January 16, 2007, appellant
returned to her position as a manager. She told Mr. Renteria that a union stewart indirectly
threatened her and that Theil Sylve, a subordinate, sexually harassed her in April 2007.
Mr. Renteria issued appellant a false letter of warning and told her that the union would picket
the building unless she moved to another location. On March 30, 2007 he moved her to another
location and told her that she had to deal directly with city carriers. Appellant was the only
female at her level. She did not feel safe and was not informed which employees were
aggressive. In June 2007, Fred Talbot, a subordinate, harassed appellant and called her house
screaming about another supervisor even though she was not his manager. A July 2007
newsletter contained an article about her. On August 7, 2007 management told appellant that she
was being removed from her duties as a manger. Appellant stated, “On Monday, August 13,
2007 while working with the supervisors, we determined how many hours of mail needed
coverage. I had a business briefing and during the briefing a carrier verbally attacked me.
Mike Hoffman [a manager] was present at the business briefing and witnessed the carrier’s
verbal assault.” She related that Mr. Hoffman knew that she had previously been assaulted but
that when he “witnessed an employee going off on me at a stand-up he walked away. It was
while I was talking to the employee at his case that I experienced another setback.”
On January 10, 2008 the Office noted that appellant was working without restrictions
after May 21, 2007 and that she had alleged new work factors. It advised her that her claim
would be adjudicated as an occupational disease.
On December 11, 2007 Mr. Renteria controverted appellant’s claim.1 He confirmed that
she did tell him that she was raped while in the military and had difficulty with men.
Mr. Renteria indicated that appellant was removed as a manger from one location because of her
performance and had been removed “three times since May 13, 2006 due to unacceptable
performance.” He assigned her to a different location so that she could improve her
communication skills. Mr. Renteria noted that appellant had been released to full duties and that
communication with employees was one of her managerial duties. He denied that she told him
that Mr. Sylve sexually harassed her. Mr. Renteria asserted that appellant successfully interacted
with Mr. Talbot until “after it was found out that he had posted some inflammatory remarks on a
website about her….” He also noted that an article written in a newsletter did not mention her by
1

Appellant filed a claim for a traumatic injury occurring on August 13, 2007. In an accompanying statement she
related that on August 13, 2007 she was verbally attacked by a subordinate while giving a talk and that
Mr. Hoffman, a manager, witnessed the verbal attack. Afterwards appellant went to speak with the subordinate he
aggressively stepped towards her three times and she had “a flashback of the carrier that assaulted me in 2006 and
feared he would hit me.” She asked Mr. Hoffman to go with her outside. Appellant left work and drove to see her
physician.

2

name. Mr. Renteria related that the August 3, 2007 incident described by appellant was “not
confirmed by [Mr.] Hoffman” and that there were no other witnesses.
In a handwritten statement, Amber Angeline, a coworker provided information about
appellant’s mental state. In a November 17, 2007 statement, Robbie D. Halverson noted that he
worked as a carrier when appellant was a manager in 2000 and that she was confident and dealt
with all employees. He worked with her again in 2006 during rural route inspections and she
was again confident.
In April 2007, however, appellant was “emotionally unstable.”
Mr. Halverson related that Mr. Renteria and another manager removed her from her position and
walked her and her belongings across the work floor in front of everyone. When the next
manager arrived to replace appellant he immediately received adequate staffing.
By decision dated June 11, 2008, the Office denied appellant’s claim on the grounds that
the evidence was insufficient to establish that she sustained an injury in the performance of duty.
It found that she had not established any compensable employment factors.
On July 10, 2008 appellant requested an oral hearing. She submitted medical reports
from her treatment at a local emergency room on August 13, 2007.
At the hearing held on October 28, 2008, appellant related that Mr. Renteria decided that
she needed to get past her fear of employees and assigned her to another office as a supervisor.
She had a “stand-up with employees” and one employee became “verbally aggressive” because
she did not give him certain information before the meeting. He also used aggressive body
language. A manger, Mr. Hoffman, witnessed the incident but did nothing. When appellant
went to talk with the employee after the meeting he got into her space and came at her three
times. She related, “And a third time he came towards me, I just had flashbacks, flashbacks from
the incident with [Mr. Catalano], and everything that happened afterwards.” Appellant drove
herself to the emergency room. She described her prior assault on May 13, 2006. When
appellant returned to work after the assault a union steward asked, “[W]hen’s the bitch leaving?”
Mr. Sylva sexually harassed her which caused flashbacks to when she was raped in the military.
Appellant reported the sexual harassment to Mr. Renteria. He moved her to another work
location because of union pressure and told her that she needed to improve performance. A
former employee accused appellant of assault when she fired her during her probationary period.
A grievance filed against appellant for alleged abusive incidents was resolved on
August 25, 2006 with the requirement that she have training in interpersonal relations. On
March 27, 2007 she was reassigned to another location to work on specific issues. On April 16,
2007 Mr. Renteria placed appellant on a success improvement plan (SIP). He noted that, as a
manager, one of her tasks was communicating with subordinates. On August 16, 2007 appellant
received a notice of removal for failing to discharge her duties.
In a statement dated November 25, 2008, Mr. Renteria noted that on February 20, 2007
appellant received a letter of warning for failing to discharge her duties and to follow
instructions. On March 27, 2007 he told her that she was moving to another location to work on
specific areas of performance. Mr. Renteria placed her on a SIP on March 30, 2007 with
instructions to develop her management skills. He put appellant on administrative leave on
August 7, 2007 for failing to discharge her duties. Mr. Renteria noted that she did not have work

3

restrictions against supervising employees on August 13, 2007. Appellant told him that
unflattering comments were made on a union website but did not report sexual harassment.
Mr. Renteria indicated that there was “nothing that supports that there was any form of sexual
harassment between [appellant] and [Mr.] Sylve.”
By decision dated January 22, 2009, an Office hearing representative affirmed the
June 11, 2008 decision. He found that appellant had not established any compensable work
factors.
On appeal, appellant’s representative argues that the Office should have consolidated this
claim with her accepted claim as a result of the May 2006 incident. He contends that she was
harassed after she returned to work after the May 2006 assault and that Mr. Talbot called her a
“bitch.” Management was aware of her history of rape and of the May 2006 assault and knew
that she had work restrictions against dealing directly with nonsupervisors. On August 13, 2007
Mr. Sylve aggressively entered her space. Appellant notified Mr. Hoffman and he did nothing.
The employing establishment erroneously placed her on a SIP.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to his regular or specially assigned duties or to a requirement imposed by the
employment, the disability comes within the coverage of the Federal Employees’ Compensation
Act.2 On the other hand, the disability is not covered where it results from such factors as an
employee’s fear of a reduction-in-force or her frustration from not being permitted to work in a
particular environment or to hold a particular position.3
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under the Act.4 However, the Board
has held that where the evidence establishes error or abuse on the part of the employing
establishment in what would otherwise be an administrative matter, coverage will be afforded.5
In determining whether the employing establishment has erred or acted abusively, the Board will
examine the factual evidence of record to determine whether the employing establishment acted
reasonably.6
2

5 U.S.C. § 8101-8193; Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

3

Gregorio E. Conde, 52 ECAB 410 (2001).

4

See Matilda R. Wyatt, 52 ECAB 421 (2001); Thomas D. McEuen, 41 ECAB 387 (1990) reaff’d on recon.,
42 ECAB 556 (1991).
5

See William H. Fortner, 49 ECAB 324 (1998).

6

Ruth S. Johnson, 46 ECAB 237 (1994).

4

For harassment or discrimination to give rise to a compensable disability under the Act,
there must be evidence introduced which establishes that the acts alleged or implicated by the
employee did, in fact, occur. Unsubstantiated allegations of harassment or discrimination are not
determinative of whether such harassment or discrimination occurred.7 Aclaimant must establish
a factual basis for his or her allegations with probative and reliable evidence. Grievances and
Equal Employment Opportunity complaints, by themselves, do not establish that workplace
harassment or unfair treatment occurred.8 The issue is whether the claimant has submitted
sufficient evidence under the Act to establish a factual basis for the claim by supporting his or
her allegations with probative and reliable evidence.9 The primary reason for requiring factual
evidence from the claimant in support of his or her allegations of stress in the workplace is to
establish a basis in fact for the contentions made, as opposed to mere perceptions of the claimant,
which in turn may be fully examined and evaluated by the Office and the Board.10
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, the Office, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.11 If a claimant does implicate a factor of
employment, the Office should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, the Office must base its decision on an
analysis of the medical evidence.12
ANALYSIS
The Board notes that the Office properly adjudicated the claim as a new occupational
disease claim rather than a recurrence of disability. Appellant alleged new employment factors
and exposure after she returned to work following her May 2006 injury.13
Appellant alleged that she sustained an emotional condition as a result of a number of
employment incidents and conditions. The Office denied her emotional condition claim on the
7

See Michael Ewanichak, 48 ECAB 364 (1997).

8

See Charles D. Edwards, 55 ECAB 258 (2004); Parley A. Clement, 48 ECAB 302 (1997).

9

See James E. Norris, 52 ECAB 93 (2000).

10

Beverly R. Jones, 55 ECAB 411 (2004).

11

Dennis J. Balogh, 52 ECAB 232 (2001).

12

Id.

13

A “recurrence of disability” means an inability to work after an employee has returned to work caused by a
spontaneous change in a medical condition, which resulted from a previous injury or illness without an intervening
injury or new exposure to the work environment that caused the illness. 20 C.F.R. § 10.5(x). An occupational
disease is defined as a condition produced by the work environment over a period longer than a single workday or
shift.” 20 C.F.R. § 10.5(q).

5

grounds that she did not establish any compensable employment factors. The Board must review
whether these alleged incidents and conditions of employment are covered employment factors
under the terms of the Act.
Appellant attributed her condition, in part, to sexual harassment by management and
coworkers. She related that when she returned to work as a manager on January 16, 2007 an
employee made a threat against her and, in April 2007, Mr. Sylve sexually harassed her.
Appellant told Mr. Renteria about the sexual harassment but he did nothing. Mr. Talbot, a
subordinate, called her at her home yelling about another supervisor. He also referred to
appellant as a “bitch.” Mr. Renteria told her that the union was going to picket the location
where she worked unless she was transferred. In July 2007 articles about appellant appeared in a
newsletter. Harassment and discrimination by supervisors and coworkers, if established as
occurring and arising from the performance of work duties, can constitute a compensable work
factor.14 A claimant, however, must substantiate allegations of harassment and discrimination
with probative and reliable evidence.15 In a December 11, 2007 statement, Mr. Renteria denied
that she informed him that she was sexually harassed. He stated that the article in the newsletter
did not refer to her by name. Mr. Renteria found that there was no evidence that Mr. Sylve
sexually harassed appellant. Appellant has not submitted any evidence to substantiate any of the
alleged incidents. As she has not established a factual basis for her allegation of harassment with
reliable and probative evidence, she was not established a compensable employment factor.16
Appellant maintained that Mr. Renteria unfairly gave her a letter of warning,
inappropriately assigned her work-supervising employees, transferred her to a new location,
placed her on a SIP and removed her from her position as a manager. The assignment of work
duties, matters relating to a transfer and disciplinary actions are administrative functions of the
employer and not duties of the employee.17 An administrative or personnel matter will be
considered compensable employment factors only where the evidence discloses error or abuse by
the employing establishment.18 Appellant has not submitted sufficient evidence to support her
allegation that the employing establishment committed error or abuse in the assignment of work,
transferring her to a new location, issuing her a letter of warning or placing her on a SIP and thus
she has not established a compensable work factor.
Appellant primarily attributed her emotional condition to an incident on August 13, 2007.
She maintained that she was briefing subordinates at a meeting when a carrier “verbally
attacked” her. Appellant related that he was loud and used threatening body language. She
14

Doretha M. Belnavis, 57 ECAB 311 (2006).

15

Robert Breeden, 57 ECAB 622 (2006).

16

Lori A. Facey, 55 ECAB 217 (2004).

17

Jeral R. Gray, 57 ECAB 611 (2006) (the assignment of work is an administrative function of a supervisor);
Robert Breeden, supra note 15 (allegations of unfair disciplinary actions relate to administrative or personnel
matters, unrelated to the employee’s regular or specially assigned work duties and do not fall within the coverage of
the Act); Ernest J. Malagrida, 51 ECAB 287 (2000) (as a denial of a transfer is an administrative decision, absent
error or abuse in the decision making process, it is not compensable).
18

Id.

6

asserted that Mr. Hoffman witnessed the incident and did nothing. After the meeting appellant
spoke with the employee and he invaded her space in a threatening manner three times. She
experienced a flashback to the prior assault in May 2006. The Board has recognized the
compensability of physical threats or verbal abuse in certain circumstances. This does not imply,
however, that every statement uttered in the workplace will be covered under the Act.19 A raised
voice in the course of a conversation does not, in and of itself, warrant a finding of verbal
abuse.20 Appellant maintained that Mr. Hoffman, another manager, witnessed the incident
between herself and the carrier; however, Mr. Renteria indicated that Mr. Hoffman had not
confirmed that the incident occurred as alleged and that there were no witnesses. Additionally,
she has not specifically described any statements that would rise to the level of verbal abuse.
Appellant has not submitted any evidence supporting her allegation that a carrier verbally
attacked her during the meeting or used threatening body language either during or after the
meeting. Without such corroborating evidence, she has failed to establish that the event actually
occurred as alleged.21
As appellant failed to establish any compensable factors of employment, the Office
properly denied her claim.22
On appeal, appellant’s representative contends that the Office should have consolidated
this claim with her accepted claim as a result of the May 2006 incident. As discussed, however,
the Office properly considered her claim as one for a new injury as she alleged new work factors.
Appellant’s representative further contends that she was harassed after she returned to work after
the May 2006 assault and described the incidents that she believed constituted harassment. He
also describes incidents that he maintains shows abuse by the employing establishment in
administrative actions. As noted, however, it is appellant’s burden to establish her allegations of
harassment or of error and abuse by the employing establishment through the submission of
corroborating evidence. While she raised many allegations, she did not submit any factual
evidence substantiating her allegations.23
Appellant’s representative also alleged that the employing establishment assigned
appellant’s work outside her restrictions; however, it appears that she was not working with
restrictions at the time she was directed to work directly with subordinates. He also reviewed the
medical evidence and argued that the medical evidence showed that her condition resulted from
her employment. It is well established, however, that a claimant must first establish a
compensable work factor before the medical evidence is considered.24

19

Cyndia R. Harrill, 55 ECAB 522 (2004); Beverly R. Jones, 55 ECAB 411 (2004).

20

Karen K. Levene, 54 ECAB 671 (2003).

21

See Linda J. Edwards Delgado, 55 ECAB 401 (2004).

22

As appellant has not established any compensable employment factors, the Board need not consider the medical
evidence of record; see Hasty P. Foreman, 54 ECAB 427 (2003).
23

Katherine A. Berg, 54 ECAB 262 (2002); Jamel A. White, 54 ECAB 224 (2002).

24

Richard Yadron, 57 ECAB 207 (2005).

7

CONCLUSION
The Board finds that appellant has not established that she sustained an emotional
condition in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated January 22, 2009 and June 11, 2008 are affirmed.
Issued: February 22, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

8

